      Case 1:20-cv-00734-BKS-DJS Document 15 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

                                            )       Civil Case No. 1:20-CV-00734-BKS-DJS
DAPHNE RICHARD, ET AL.                      )
                                            )       DEFENDANT GLENS FALLS’ NOTICE
              Plaintiff,                    )       OF MOTION TO DISMISS
v.                                          )       COMPLAINT PURSUANT TO
                                            )       FED. R. CIV. P. 12(b)(6) AND MOTION
GLENS FALLS NATIONAL BANK,                  )       TO STRIKE PURSUANT TO FED. R.
                                            )       CIV. P. 12(f)
              Defendant.                    )
                                            )       Return Date: November 5, 2020


       PLEASE TAKE NOTICE that, upon: (1) the Declaration of Peter Lareau in Support of

Defendant Glens Falls National Bank and Trust Company’s (“Glens Falls”) Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Motion to Strike Pursuant to Federal

Rule of Civil Procedure 12(f), dated September 30, 2020, and the exhibit annexed thereto; and (2)

Glens Falls’ Memorandum of Law in Support of its Motion to Dismiss the Complaint Pursuant to

Federal Rule of Civil Procedure 12(b)(6) and Motion to Strike Pursuant to Federal Rule of Civil

Procedure 12(f), dated September 30, 2020, and the exhibit annexed thereto; and upon all papers

and proceedings heretofore had herein, Defendant Glens Falls will move this Court, on November

5, 2020, before the Honorable Brenda K. Sannes at the Federal Building & Courthouse, Syracuse,

New York, 13261-7367, for an order (1) dismissing Plaintiff’s Complaint in its entirety with

prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6), and/or (2) striking certain

immaterial and impertinent allegations in the Complaint pursuant to Federal Rule of Civil

Procedure 12(f).
       Case 1:20-cv-00734-BKS-DJS Document 15 Filed 09/30/20 Page 2 of 2




Dated: September 30, 2020                               Respectfully Submitted,

                                                        THOMPSON COBURN LLP

                                                         By: /s/ Lukasz Sosnicki
                                                           Lukasz Sosnicki
                                                           2029 Century Park East, 19th Floor
                                                           Los Angeles, CA 90067
                                                           (310) 282-2538
                                                           (310) 282-2501 (fax)
                                                           lsosnicki@thompsoncoburn.com

                                                            Attorneys for Defendant Glens Falls
                                                            National Bank




                                CERTIFICATE OF SERVICE

        I hereby certify that September 30, 2020, a true and correct copy of the foregoing was
filed with the Clerk of Court, to be served via the Court’s ECF system on all counsel of record.


                                             /s/ Dana M. Hass
                                             Dana M. Hass




                                               -2-
